       Case 2:19-mc-00009-UA Document 12 Filed 02/27/19 Page 1 of 1 Page ID #:27

  WHEN RECORDED MAIL T0:

   William A. Onel (SBN 136906)
   Law Office of William A. Oriel
   501 W,Broadway,Ste. 960
   San Diego,CA 92101
   T: 619.338.9500
   E: billQorzellawfum.com

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFO1tNIA

 BELLAGIO,LLC                                                           CASE NUMBER:


                                    PLAINTIFF(S),     CV                   2:19-mc-00009
                             v.

 PAUL KEMSLEY aka                                            ABSTRACT OF JUDGMENT/ORDER
 PAUL ZEITAL KEMSLEY




I certify that in the above-entitled action and Court, JudgmendOrder was entered on J~uary 23,201,9
in favor of BELLAGIO,LLC
whose address is 3600 Las Vegas Blvd. South, Las Ves~as, NV 89109
and against pAUL KEMSLEY aka PAUL ZEITAL KEMSLEY
whose last known address is 1404 Dawnridge Drive, Beverly Hills,CA 90210
for $ 2,2~p,ppp.pp               Principal, $ p,pp               Interest, $ 0.00                  Costs,
and $ 0.00                       Attorney Fees.

ATTESTED this            27th          day of February         ,2019
Judgment debtor's driver's license no. and state;                   (last 4 digits) p Unknown.
Judgment debtor's Social Security number;           2393            (last 4 digits) ❑Unknown.
O No stay of enforcement ordered by Court
❑ Stay of enforcement ordered by Court,stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:


Gary Logan, Attorney at Law
                                                                   CLERK, U.S. DISTRICT COURT
300 S. Fourth St. Ste. 701                                                                            ya ,
                                                                                                                      ~':`
Las Vegas,NV 89101                                      gY               . ~ ~~
                                                                           1


                                                                                         J
                                                                                            t
                                                                                                             `r        L~




                                                                                                                       ;sa
                                                                                                                      ~~
                                                                                                              v~" ~ ~~
                                                                                                                11%4
NOTE:JUDGMENTS REGISTERED UNDER 28 U.S.C. 41963 BEAR THE RATE OFINTEREST OF THE DISTRICT OA ORIGIN
AND CALCULATED AS OF THE DATE OF ENTRYIN THAT DISTRICT.

G•18(03/12)                            ABSTRACTOP JUDGMENT/ORDER
